Citation Nr: 1703835	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania.


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the left knee, compensable from December 2007.

2. Entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of the right knee, compensable from December 2007.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from May 1983 to May 1987 and from November 1987 to November 2007 (Gulf War Era).

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
In July 2014, the Board remanded the case for further development of the claim. The remand instructions included affording the Veteran an examination with etiology opinion on his claimed back and knee conditions. The Board noted that a prior physical examination had been performed in November 2010; however, it was determined that the examination was inadequate.

In July 2015, the Veteran was provided an examination. The examination included diagnoses for each claimed condition which were based upon review of the Veteran's range of motion and functional abilities.

As a procedural matter, the issues before the Board include entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of both the right and left knees and entitlement to service connection for a back condition. The Veteran's left and right knees were initially rated as noncompensable (0 percent) in April 2008 by the RO in Pittsburgh, PA. In December 2011, the Pittsburgh, PA RO found clear and unmistakable error in the April 2008 decision, and established an initial rating of 20 percent for the Veteran's patellofemoral syndrome bilaterally. In May 2016, the Honolulu, HI RO reduced rating for the Veteran's Patellofemoral syndrome to 10 percent for the left knee and 0 percent for the right knee. While the Veteran has not formally appealed the May 2016 decision, he is certainly free to do so by filing a notice of disagreement. Since the issues before the Board include only those addressed in the April 2008 rating decision, the Board limits the scope of its discussion accordingly.


FINDINGS OF FACT

1. Left knee range of motion was manifested by full extension and flexion with slight pain upon palpation; however, frequent flare-ups result in pain and stiffness requiring care.

2. Right knee range of motion was manifested by full extension and flexion with no pain upon palpation; however, frequent flare-ups result in pain and stiffness requiring care.

3. A back strain was shown to have occurred during active military service; however, the Veteran's current back condition is not etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for right patellofemoral syndrome of the right knee have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71(a) Diagnostic Code 5257 (2016).

2. The criteria for a rating in excess of 20 percent for left patellofemoral syndrome of the left knee have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71(a) Diagnostic code 5260 (2016).

3. The criteria for service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 4.59 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Ratings

A. Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's left knee disability is currently rated under Diagnostic Code (DC) 5260 and his right knee disability is rated under 5257. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.

There are several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a. Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. A 20 percent rating is warranted when flexion is limited to 30 degrees. A 30 percent rating is warranted when flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned. When extension is limited to 15 degrees, a 20 percent rating is assigned. When extension is limited to 20 degrees, a 30 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, the provisions of 38 CFR §4.40 and §4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca at 288, have been considered and applied under 38 CFR §4.59.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Additional diagnostic codes pertaining to the knees, specifically ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibular (DC 5262), and genu recurvatum (DC 5263) will not be addressed in this decision, as the evidence does not demonstrate that the Veteran has been diagnosed with these conditions or otherwise manifests symptoms contemplated by these diagnostic codes.


B. Left knee

The Veteran's left knee disability is currently rated at 20 percent under DC 5260, since December 2007. He seeks entitlement to an initial rating in excess of 20 percent for patellofemoral syndrome of his left knee.

In May 2016, the Veteran's National Service Officer RB noted that the Veteran stated that the range of motion in his knees changes daily. Specifically, the Veteran contends that he has good days and bad days where sometimes he has the ability, after taking medication, to move his knees beyond his pain thresholds. However, he acknowledged that on most days, his range of motion is so slight that he can barely walk.

While the Veteran is competent to report symptoms of pain that he has experienced in his left knee, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In December 2007, the Veteran sought treatment for bilateral knee pain after exercise. The examination revealed a positive left knee patellar grind and left medial knee pain with McMurray testing. A pop was heard with full extension of the left knee and there was tenderness with palpation noted. This examination noted normal range of motion from 0 to 140 degrees.

In November 2010, the Veteran sought treatment for left knee pain, which lasted for six weeks. Pain was rated at a 3/10. Range of motion was found to be within normal limits; however, the examiner endorsed knee ROM 15/0/135. He was diagnosed with patellar tendonopathy. A follow-up appointment in December 2010, the Veteran again complained of knee pain. Examination results showed pain in the anterior portion of the right patella without quadricept shutdown. X-rays were taken and showed no fractures or dislocations with minimal degenerative changes. 

In July 2015, Dr. RS examined the Veteran's left knee and confirmed a diagnosis of bilateral patellofemoral pain syndrome with an onset of 1983. During the examination, the Veteran stated that he "wakes up with stiffness which requires an hour of stretching and extra care about once a week." Dr. RS endorsed "yes" under flare-ups of the knee based on the Veteran's statements. The examination was conducted during a time when the Veteran was not experiencing a flare-up. Examination of the left knee showed normal range of motion with flexion from 0 degrees to 140 degrees and extension from 140 degrees to 0 degrees. There was no evidence of pain with weight bearing; however, localized pain on palpation of the joint or associated soft tissue was positively endorsed. Specifically, Dr. RS found that the Veteran had mild tenderness over the left medial patellofemoral joint after flexion. Crepitus was also positively endorsed. The examination revealed that the Veteran was unable to perform repetitive use testing with at least three repetitions. Additional testing showed the absence of ankylosis, normal muscle strength, and normal knee stability. Diagnostic imaging ruled-out the presence of arthritis. Dr. RS found that the patellofemoral pain syndrome did not adversely impact his ability to perform occupational tasks such as standing, walking, lifting, or sitting.

In August 2015, Dr. WO reviewed conflicting medical evidence and provided a clarifying opinion. He notes that the July 2015 VA examination of the Veteran's knees was essentially normal. Specifically, Dr. WO noted that item 3b ([i]s the Veteran able to perform repetitive use testing with at least three repetitions) was endorsed as "no" for the left knee even though normal range of motion was indicated based on the performed tests. The clinician indicated that the November 2010 examination likely indicated a limitation in extension in error. He noted that because it was reported that repetitive use over time did not significantly limit functional ability, repetitive use testing would most likely not have resulted in additional limitation in ROM. He concluded that these findings indicated that the Veteran's diagnosis of bilateral patellofemoral syndrome with normal ROM in July 2015 was actually consistent with the findings from the examination dated November 2010. In the November 2010 examination, the Veteran exhibited flexion in his left knee from 0 degrees to 135 degrees and extension from 15 degrees to 0 degrees. Dr. WO indicated that extension limited to 15 degrees was clear and unmistakable error as a limitation to that severity would make it almost physically impossible to walk. Based on the results of the examination, while noting the recording error, he concluded that there was no limitation in range of motion. He also noted that the July 2015 examination comments would only be appropriate if repetitive range of motion tests were performed and suggested that the boxes for observed repetitive range of motion tests were likely endorsed in error. Dr. WO concluded that based on a relatively normal examination, clear and unmistakable error resulted in the Veteran being assigned a higher rating than was warranted. As a result, the RO reduced the Veteran's left knee rating to 10 percent.

The Board liberally construes DeLuca and gives great probative weight to the fact that the Veteran's medical history indicates frequent flare-ups which manifest with significant pain and stiffness. It notes that the July 2015 examination was performed during a time when the Veteran was not experiencing a flare-up. Therefore, the Board confirms that the rating of 20 percent for the Veteran's left knee based on pain resulting in functional impairment or range of motion limitation. Even when considering pain, however, the level of functional loss contemplated by a 30 percent rating is not approximated.

C. Right knee

The Veteran's right knee disability is currently rated at 20 percent under DC 5257, since December 2007. He seeks entitlement to an initial rating in excess of 20 percent for Patellofemoral syndrome of his right knee.

In May 2016, the Veteran's National Service Officer RB noted that the Veteran stated that the range of motion in his knees changes daily. Specifically, the Veteran contends that he has good days and bad days where sometimes he has the ability, after taking medication, to move his knees beyond his pain thresholds. However, he acknowledged that on most days, his range of motion is so slight that he can barely walk.

While the Veteran is competent to report symptoms of pain that he has experienced in his right knee, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau at 492.

In December 2007, the Veteran sought treatment for bilateral knee pain after exercise. The examination indicated that a pop was heard with full extension of the right knee and there was tenderness with palpation noted. This examination noted normal range of motion from 0 to 140 degrees.

In November 2010, the Veteran sought treatment for right knee pain, which lasted for several months. Pain was rated at a 3/10. Range of motion was found to be within normal limits; however, the examiner endorsed knee ROM 15/0/135. He was diagnosed with patellar tendonopathy. A follow-up appointment in December 2010, the Veteran complained of knee pain lasting six weeks. Medical history noted a right knee dislocation "many years ago" (service treatment records note that the dislocation incident in 1983, which occurred during swimming). Examination results showed pain in the anterior portion of the right patella without quadricept shutdown. X-rays were taken and showed no fractures or dislocations with minimal degenerative changes. 

In July 2015, Dr. RS examined the Veteran's right knee and confirmed a diagnosis of bilateral patellofemoral pain syndrome with an onset of 1983. During the examination, the Veteran stated that he "wakes up with stiffness which requires an hour of stretching and extra care about once a week." Dr. RS endorsed "yes" under flare-ups of the knee based on the Veteran's statements. The examination was conducted during a time when the Veteran was not experiencing a flare-up. Examination of the right knee showed normal range of motion with flexion from 0 to 140 degrees and extension from 140 degrees to 0. There was no evidence of pain with weight bearing and no localized pain on palpation of the joint or associated soft tissue. Crepitus was positively endorsed. The examination also revealed that the Veteran was unable to perform repetitive use testing with at least three repetitions. Additional testing showed the absence of ankylosis, normal muscle strength, and normal knee stability. Diagnostic imaging ruled-out the presence of arthritis. Dr. RS found that the Veteran's patellofemoral pain syndrome did not adversely impact his ability to perform occupational tasks such as standing, walking, lifting, or sitting.

In August 2015, Dr. WO reviewed conflicting medical evidence and provided a clarifying opinion. He notes that the July 2015 VA examination of the Veteran's knees was essentially normal. Specifically, Dr. WO noted that item 3b ([i]s the Veteran able to perform repetitive use testing with at least three repetitions) was endorsed as "no" for the right knee even though normal range of motion was indicated based on the performed tests. The clinician indicated that the November 2010 examination likely indicated a limitation in extension in error. He noted that because it was reported that repetitive use over time did not significantly limit functional ability, repetitive use testing would most likely not have resulted in additional limitation in ROM. He concluded that these findings indicated that the Veteran's diagnosis of bilateral patellofemoral syndrome with normal ROM in July 2015 was actually consistent with the findings from the examination dated November 2010. In the November 2010 examination, the Veteran exhibited flexion in his left knee from 0 degrees to 135 degrees and extension from 15 degrees to 0 degrees. Dr. WO indicated that extension limited to 15 degrees is clear and unmistakable error as a limitation to that severity would make it almost physically impossible to walk. Based on the results of the examination, while noting the recording error, he concluded that there was no limitation in range of motion. He also noted that the July 2015 examination comments would only be appropriate if repetitive range of motion tests were performed and suggested that the boxes for observed repetitive range of motion tests were likely endorsed in error. Dr. WO concluded that based on a relatively normal examination, clear and unmistakable error resulted in the Veteran being assigned a higher rating than was warranted. As a result, the RO reduced the Veteran's right knee rating to 0 percent.

The evidence does not show that a rating in excess of 20 percent is warranted.  The knee is not shown to result in severe instability.  In addition, as discussed above, the leg shows essentially full range of motion.  As such, a separate compensable evaluation under DC 5260 or 5261 is not for application.

D. Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1).

However, an extraschedular analysis is not required in every case. When 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." Yancy v. McDonald, 27 Vet. App. 484, 494  (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected knee disabilities that would render the schedular criteria inadequate. As discussed above, the Veteran's symptoms consisting of pain and stiffness, are contemplated in the assigned schedular rating. Thus, the application of the Rating Schedule is not rendered impractical. Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment. In other words, he does not have any symptoms from his service-connected right or left knee disabilities that are unusual or different from those contemplated by the schedular criteria.

II.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back condition

With respect to element (1), a current disability, the Veteran has a current diagnosis of a back condition.

In July 2015, the Veteran received an orthopedic examination for his back. Dr. RS, an orthopedic surgeon, noted that the Veteran had been diagnosed in 2007 with a thoracolumbar condition. Specifically, he endorsed a diagnosis of lumbosacral strain (ICD 846.0), which was established in 2007. Examination of the back showed normal range of motion, muscle strength, reflexes, and sensation with the absence of radiculopathy, ankylosis, flare-ups, or neurological abnormalities noted. Imaging studies confirmed the absence of arthritis of the spine. While the normal examination results and negative etiology opinion suggest that the Veteran's back condition may have resolved, the Board affords him the benefit of the doubt and finds that he does have a current back condition. This is based on the clinician's positive endorsement of the question, "does the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition." The Board also considered the Veterans lay statements where he asserts that he has had ongoing pain and backache since his back strain. See June 2011 VA Form 9. The Board finds no reason to doubt the Veteran's credibility.  

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the record indicated that the Veteran was treated for a back condition while in service. In August 1995, the Veteran was examined for complaints of lower back pain that he had experienced for two days. He presented with tenderness and pain in his back, resulting is sleep difficulty. Dr. MT diagnosed the Veteran with back muscle strain in the region of L4-T5, mostly in the right side. As a result, the Veteran was placed on light duty for three days.

A December 2007 examination by Dr. DF lists backache under the Veteran's problem list. The backache is described as musculoskeletal in nature located in the chondral region noting no functional impairment due to the condition. The examination occurred within one year of the Veteran's separation from service; and therefore, the Board recognizes that the diagnosis of backache for establishing an in-service incurrence of a back condition.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current back condition is etiologically related to service.

Here, the Veteran reports that his current back pain is related to his in-service injury. In his notice of disagreement, the Veteran states that he has had ongoing pain and backache since his back strain and that the condition has continued to degenerate since the injury. See June 2011 VA Form 9, May 2016 VA Form 646. He suggests that his back pain is chronic, with alternating periods of recurrence and remission.  While the Veteran is competent to report symptoms of pain that he has experienced in his back, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau at 492.

In the July 2015 orthopedic examination, Dr. RS provided a negative etiology opinion stating that the Veteran's claimed back condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. Dr. RS's rationale for his negative etiology opinion was that the 1995 in-service incident involving the Veteran's back was an acute strain, which was likely caused by the Veteran's work on the flight deck of an aircraft carrier; however, he noted that the back condition had cleared up since the Veteran separated from service in 2007. The medical history associated with the back was negative for flare-ups. Examination testing revealed that the Veteran did not suffer any current functional impairment in his back and that his ability to work was not adversely affected. Specifically, range of motion testing was normal with no evidence of weight bearing pain with normal muscle strength noted.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). Here, the medical opinion is adequate and non-speculative as it was based on a full review of the Veteran's medical history and is grounded on supported principles found within the field of orthopedic practice and treatment.

The Board finds this medical opinion more persuasive than the lay evidence of record.  

Chronic conditions

Certain chronic diseases, listed under §3.309(a), are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty. Additionally, when a disease is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service as per §3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). Here, arthritis of the spine was not shown on x-ray within the first post-service year.  In addition, arthritis was not suspected while in service, nor does the evidence show a current diagnosis of arthritis.  As such, the provisions of law allowing for presumptive service connection are not for application.   

The Board, based on carefully considering the benefit-of-the-doubt doctrine, finds that there is not sufficient evidence to conclude that the Veteran's current back condition is etiologically related to his in-service back strain. 38 C.F.R. § 3.102 (2016).

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, back condition, has not been met.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated December 2007, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed knee and back conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. The Board remanded the case because it determined that the VA examination did not provide an adequate opinion on the functional loss associated with the Veteran's back and knees. The VA afforded the Veteran with an examination, which in July 2015, addressed the Board's need for a functional assessment of the Veteran's conditions. Thus, the Board finds there has been substantial compliance with its remand instructions regarding the claim. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).



ORDER

A rating in excess of 20 percent for patellofemoral syndrome of the right knee is denied.

A rating in excess of 20 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to service connection for a back condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


